Case 1:20-cv-00070-SPW Document15 Filed 06/16/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT E hg r)
FOR THE DISTRICT OF MONTANA BBs Bice Fw
BILLINGS DIVISION JUN 16 2020
Clerk, US District Court
BO KOMBOL, individually and on Dibsrict al
behalf of others similarly situated, CV 20-70-BLG-SPW .
Plaintiff,
ORDER
VS.
ALLSTATE INSURANCE

COMPANY and DOES 1-100,

Defendants.

 

 

Plaintiff, Bo Kombol, individually and on behalf of other persons similarly
situated, moves for the admission of Evan M. Selik to practice before the Court in
the above captioned matter with Murry Warhank of Helena, Montana, designated
as local counsel. The motion complies with Local Rule 83.1(d).

IT IS SO ORDERED that Plaintiff, Bo Kombol’s motion to admit Murry
Warhank to appear pro hac vice (Doc. 14) is GRANTED and he is authorized to
appear as counsel with Murry Warhank pursuant to L.R. 83.1(d) in the above

captioned matter.

fr
DATED this Me day of June, 2020.

CL Ate
SUSAN P. WATTERS
United States District Judge
